                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

SFR SERVICES, LLC,

                   Plaintiff,

v.                                                       Case No: 2:19-cv-229-FtM-29UAM

LEXINGTON INSURANCE
COMPANY,

               Defendant.


                                             ORDER

        This matter comes before the Court upon review of Plaintiff’s Motion for Clerk’s Default

Against Lexington Insurance Company. Doc. 6. Plaintiff originally filed the motion on April

3, 2019 in the Circuit Court for the Twentieth Judicial Circuit in Lee County, Florida, and the

motion was entered on the docket in this Court on April 12, 2019. See id. Defendant removed

the case to this Court and filed a response in opposition to the motion on April 12, 2019. Docs.

1, 7.

        Plaintiff moved for a clerk’s default in state court alleging that it filed the Complaint on

January 29, 2019 and served Defendant on March 13, 2019, and Defendant failed to respond by

April 2, 2019 as required under Florida law. Doc. 6 at 1. Defendant, however, timely removed

the case to this Court on April 12, 2019, and under Rule 81 of the Federal Rules of Civil Procedure

Defendant’s response to the Complaint is due on or before April 19, 2019. See Doc. 7 at 1-2;

Fed. R. Civ. P. 81(c)(2)(C). Thus, Plaintiff’s motion will be denied without prejudice to re-filing

if Defendant fails to respond to the Complaint within the time required under the Federal Rules of

Civil Procedure.
       ACCORDINGLY, it is

       ORDERED:

       Plaintiff’s Motion for Clerk’s Default Against Lexington Insurance Company (Doc. 6) is

DENIED without prejudice.

       DONE and ORDERED in Fort Myers, Florida on this 16th day of April, 2019.




Copies:
Counsel of record




                                            -2-
